                      No. 6:19-cr-00063

                  United States of America
                             v.
                   Michael O’Brian Scott

                Before B ARKER , District Judge

                           ORDER

    Before the court is the report and recommendation of
United States Magistrate Judge K. Nicole Mitchell. Doc. 22.
On April 2, 2020, Judge Mitchell held a final revocation hear-
ing and defendant pleaded “true” to allegation 2 of the gov-
ernment’s petition to revoke defendant’s supervised release.
Allegation 2 states that defendant violated the condition of his
supervised release requiring him to refrain from any unlaw-
ful use of a controlled substance.
    Judge Mitchell recommends that the court accept the de-
fendant’s plea of true and revoke his supervised release. The
parties waived their right to file objections to the findings of
fact and recommendation. In addition, defendant waived his
right to be present and speak before the court imposes his sen-
tence. Doc. 20.
    The report’s findings are hereby adopted. The court ac-
cepts defendant’s plea of true to allegation 2 and revokes de-
fendant’s supervised release. But the court finds good cause
to modify the report’s recommended term of imprisonment.
As such, the court orders that defendant, Michael O’Brian
Scott, be sentenced to time served, to be followed by one year
of supervised release.
So ordered by the court on April 9, 2020.



          J. C AMPBELL B ARKER
        United States District Judge




     -2-
